=-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Applicant’s response from 8/25/2022 is acknowledged.
The allowed claims are: 29-31.
The following is an examiner’s statement of reasons for allowance.  The application is allowable for similar reasons as the reasons of record in parent patent application 16/152,202, namely:
“the Declaration of Richard Auchus, filed under 37 CFR 1.132, establishes by way of evidence that the 2S,4R enantiomer of ketoconazole possesses a selective and dual mode of inhibition of key cortisol regulating human enzymes, including CYP17A1 and CYP11B1, over the racemate and the corresponding 2R,4S enantiomer.  (§21).  This establishes a difference in kind unexpected result over the prior art of record.
“[B]y definition, any superior property must be unexpected to be considered evidence of non-obviousness.  Thus, in order to properly evaluate whether a superior property was unexpected, the [fact-finder must] consider [] what properties were expected.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007) (emphasis original; internal citations omitted herein unless otherwise indicated).  Here, while Applicant previously presented not insubstantial evidence of significant experimental results related to the claimed invention pertaining to the AUC effect and decrease of hepatotoxicity with ketoconazole, on the current record, these results were not “unexpected” as they were disclosed by the prior art. . . Expected beneficial results are not evidence of nonobviousness, they are evidence of obviousness.  See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).  The Declaration of Richard Auchus now establishes beyond that, that the unexpected results of the 2S,4R enantiomer of ketoconazole are attributable to other properties of a different kind as well.” 
It is further noted that Applicant’s synergy data spans a very broad range of doses- see, e.g Table in §137, p. 50 of the specification, as filed—in view of which the claims have been deemed allowable with no limitation as to dose.
Applicant further filed terminal disclaimers over the four issued parent US patents Nos. 10,835,530, 10,517,868, 10,098,877 and 9,918,984.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627